DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 1-2 of claim 1 currently recite “to form a sheath flow including main liquid and sheath liquid surrounding the main liquid”. It is suggested to add “a” before both main liquid and sheath liquid. The claim would then read “to form a sheath flow including a main liquid and a sheath liquid surrounding the main liquid” so that the claim would read more smoothly. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US-2008/0261295-A1).
Regarding claim 1, Butler teaches a liquid handling device configured to form a sheath flow including main liquid and sheath liquid surrounding the main liquid, the liquid handling device comprising: 
a substrate (bottom substrate) ([0081], Figure 15); 
a film joined to the substrate (top substrate) ([0081], Figure 15); 
a main channel configured to carry the main liquid; 
a first sheath liquid channel that opens to a bottom surface of the main channel, the first sheath liquid channel being configured to carry the sheath liquid; and 
a second sheath liquid channel that opens to a top surface of the main channel, the second sheath liquid channel being configured to carry the sheath liquid,
	It is described by [0081] that Figures 14 and 15 show a channel schematic, where sample flows from top substrate into the junction and down into the channel in the bottom substrate, where side sheath buffer flows into the junction from the sides. It is understood that in Figure 15, the main channel will be the channel that has the black dots within it, where the dots are understood to represent cells and will herein be referred to as the bottom channel. The channels that run perpendicular to the bottom channel (main channel) are a first sheath liquid channel and a second sheath liquid channel. Specifically, in Figure 15 the perpendicular channel where the first junction is will be a first sheath liquid channel. It is stated in [0081] and the caption in Figure 15 that sample flow from the top into the junction and down into the channel where sheath buffer flows into the junction from the sides, and that the sample is focused and pushed to a top wall of the bottom channel as it continues to flow toward the next junction. Therefore, as the sheath buffer is pushing sample to the top wall of the bottom channel (the main channel), the first sheath liquid channel will open to a bottom surface of the bottom channel (main channel). The second sheath liquid channel is understood to be the channel that runs perpendicular to the bottom channel (main channel) at junction B. [0081] describes that at junction B, sheath buffer flows into junction B from the top substrate and sample is pushed down to the middle of the channel in the bottom substrate.  
wherein at least one of a confluence part of the first sheath liquid channel with the main channel and a confluence part of the second sheath liquid channel with the main channel is made up of the substrate (bottom substrate) and a curved portion of the film (top substrate), the curved portion of the film (top substrate) being curved in a direction away from the substrate (bottom substrate).
	The top substrate is a film, where it is seen in Figure 15 that the perpendicular channel at junction B is curved upwards. It is seen that at the intersection of the bottom channel (main channel) and the perpendicular channel at junction B (second sheath liquid channel) is made of the bottom substrate (substrate) and the curved portion of the top substrate (film). The confluence is understood to be at intersections between bottom channel (main channel) and the perpendicular channels that carry buffer liquid. 
Regarding claim 2, Butler further teaches wherein the main channel (bottom channel) is made up of a first groove formed in one surface of the substrate (bottom substrate) and a part of the film (top substrate) that closes the first groove; 
	It is seen in Figure 15 that the bottom channel (main channel) is formed by a groove in the bottom substrate (substrate) and the top substrate (film) closes the bottom channel (main channel). 
wherein the first sheath liquid channel is made up of a second groove formed in the one surface of the substrate (bottom substrate) and a part of the film (top substrate) that closes the second groove; and 
	It is seen in Figure 15 that the perpendicular channel at the first junction is made of a groove formed in the bottom substrate (substrate) and the top substrate (film) closes this channel. 
the confluence part of the second sheath liquid channel with the main channel (bottom channel) is made up of a part of the one surface of the substrate (bottom substrate), a part of an opening of the first groove, and the curved portion of the film (top substrate).
	Figure 15 at junction B shows the perpendicular channel (second sheath liquid channel) is made of part of one surface of the bottom substrate (substrate), a part of an opening of the first groove (the groove that forms the bottom channel), as well as a curved portion of the top substrate (film). The confluence part is understood to be at the intersection between bottom channel (main channel) and the perpendicular channel at junction B. 
Regarding claim 3, Butler teaches the liquid handling device according to claim 2. Butler further teaches wherein the first sheath liquid channel opens also to two side surfaces of the main channel, the two side surfaces opposing each other.
Figure 15 shows the perpendicular channel at the first junction (first sheath liquid channel), and it is seen to open on two side surfaces of the bottom channel (main channel) where the two surfaces oppose each other. 
Regarding claim 5, Butler teaches a liquid handling method of forming a sheath flow using the liquid handling device according to claim 1, the liquid handling method comprising, see claim 1 supra: 
forming a sheath flow including the main liquid and the sheath liquid surrounding the main liquid by carrying the main liquid in the main channel and carrying the sheath liquid in the first sheath liquid channel and the second sheath liquid channel.
[0081] describes the process in which sheath buffer flows into the bottom channel, where at the first junction sample fluid is focused and pushed to the top wall of the bottom channel, and at junction B sample flows along the top of the bottom channel to push the sample down to the middle of the channel in the bottom substrate, where [0081] recites “The sample is now surrounded by sheath buffer as it continues to flow, as a sample core, centered both horizontally and vertically within the main input channel.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US-2008/0261295-A1) in view of Pagano (US-2012/0301883-A1). 
Regarding claim 4, Butler teaches the liquid handling device according to claim 1. 
Butler further teaches wherein the film includes a second film joined to another surface of the substrate; 
	It is understood that the second film is the top substrate seen in Figure 15 that is joined to one surface of the bottom substrate (substrate). 
wherein the main channel (bottom channel) is made up of a slit formed in the substrate (bottom substrate) a part of the second film (top substrate) that closes another opening of the slit; 
	It is seen in Figure 15 that there is a bottom channel (main channel) that is made of a slit in the bottom substrate (substrate) and that the top substrate (film) closes the bottom channel (main channel). 
wherein the confluence part of the second sheath liquid channel with the main channel (bottom channel) is made up of a part of the other surface of the substrate (bottom substrate), a part of the other opening of the slit, and a curved portion of the second film (top substrate), the curved portion of the second film (top substrate) being curved in a direction away from the substrate (bottom substrate).
Figure 15 at junction B shows the perpendicular channel (second sheath liquid channel) is made of part of one surface of the bottom substrate (substrate), a part of an opening of the first groove (the groove that forms the bottom channel), as well as a curved portion of the top substrate (film). The confluence part is understood to be at the intersection between bottom channel (main channel) and the perpendicular channel at junction B.
Butler does not teach a first film joined to one surface of the substrate, where a part of the first film that closes one opening of the slit, and
wherein the confluence part of the first sheath liquid channel with the main channel is made up of a part of the one surface of the substrate, a part of the one opening of the slit, and a curved portion of the first film, the curved portion of the first film being curved in a direction away from the substrate; and
In the analogous art of sheath flow devices, Pagano teaches sheath flow components (Pagano; abstract, [0027], [0187]).
Specifically, Pagano teaches a sheath flow device that includes four parallel plates that form a sheath flow device, with sample being introduced by access ports (Pagano; [0027], Figure 1). [0027] of Pagano further states that buffer fluid is introduced via inlets in plates 120 and 105 as indicated by dashed arrows 130 and 135, where laminar flow and eventual sheath flow is created to prevent sample flow from touching certain interior surfaces of the sheath flow device. Figure 6C of Pagano shows a portion of device 600 where fluid is shown to be introduced to the device 600, which is understood to be similar to that seen in Figure 1. It is understood that lower plate 120 is a layer that closes a main channel (flow seen marked by arrow 125 (Pagano; [0027])). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., having the perpendicular channel at the first junction of Butler be in its own layer underneath the bottom substrate), and that in combination, each element merely would have performed the same function as it did separately (i.e., have buffer fluid flow through it to force sample fluid slightly upward), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the perpendicular channel at the first junction of reference Butler with the multilayered sheath flow device of reference Pagano, since the result would have been predictable.
It is understood that there will now be three layers, the top substrate and bottom substrate seen in Figure 15 of Butler, and an additional substrate on the opposite side to the bottom substrate where fluid is being introduced from underneath similar to how it is seen in Figure 1 of Pagano. It is understood that the perpendicular channel at the first junction will now be an additional substrate (film) that is being loaded from the bottom as seen in Figure 1 of Pagano, and will still have a curved shape. Therefore the confluence part of the perpendicular channel at the first junction (first sheath liquid channel) with the bottom channel (main channel) will be made of part of the bottom surface of the bottom substrate (substrate), a part of the opening of the slit (groove of the bottom channel), and curved portion of the added bottom substrate taught by Pagano (film).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        


/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796